DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 13 August 2021 and 14 April 2022 have been considered by the examiner.
The examiner acknowledges receipt of the Information Disclosure Statement filed on 18 February 2021.  Applicant is reminded that 37 CFR 1.98(a)(2) requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy has been provided for the non-patent literature document: Product Data Sheet: Poron EVExtend 4701-43RL. As indicated on the IDS, this document has not been considered.  See MPEP § 609.05(a).

Claim Objections
Claim 4 is objected to because of the following informalities. Line 2 of the claim includes the limitation: “5 to 1,000 micrometers”. A numerical value should be followed by its unit. The limitation should be edited to read: “5 micrometers to 1,000 micrometers”.

Claim 6 is objected to because of the following informalities. Line 2 of the claim includes the limitation: “50 to 15,000 micrometers”. A numerical value should be followed by its unit. The limitation should be edited to read: “50 micrometers to 15,000 micrometers”.

Claim 7 is objected to because of the following informalities. Line 2 of the claim includes the limitation: “70 to 350 J/g”. A numerical value should be followed by its unit. The limitation should be edited to read: “70 J/g to 350 J/g”.

Claim 12 is objected to because of the following informalities. Line 2 of the claim includes the limitations: “80 to 481 kg/m3” and “351.5 to 70,307 kg/m2”. A numerical value should be followed by its unit. The limitation should be edited to read: “80 kg/m3 to 481 kg/m3” and “351.5 kg/m2 to 70,307 kg/m2”.

Claim 13 is objected to because of the following informalities. Line 2 of the claim includes the limitation: “250 to 15,000 micrometers”. A numerical value should be followed by its unit. The limitation should be edited to read: “250 micrometers to 15,000 micrometers”.

Claim 18 is objected to because of the following informalities. Line 2 of the claim includes the limitation: “20 to 600 micrometers”. A numerical value should be followed by its unit. The limitation should be edited to read: “20 micrometers to 600 micrometers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the thermally-insulating multilayer sheet of claim 22" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is directed to a “thermal management multilayer sheet”. The limitation of claim 23 is interpreted to have been intended to read: “the thermal management multilayer sheet”.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the assembly for a battery of any one of claims 23”. 
The phrasing creates ambiguity as to the intended dependency of the claim. For the purposes of examination the limitation is interpreted to have been intended to read: “the assembly for a battery of claim 23”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 14 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication 3,269,540, hereinafter Simon.
Regarding claim 1, Simon teaches an assembly for a battery. The assembly comprises a layered composite (paragraphs [0011, 0038]). The layered composite includes multiple layers and is used to manage heat transfer within a battery (abstract), therefore it is a “thermal management multilayer sheet”.
The layered composite (“thermal management multilayer sheet”) is disposed between adjacent battery cells and is fixed or adhered to the cells (paragraph [0053]). As such it is understood to be “disposed on a surface of an electrochemical cell”. 
The layered composite (“thermal management multilayer sheet”) comprises a compressible layer (CL) (paragraph [0038]). The compressible layer (CL) has a thermal conductivity of less than 1 W/mK at temperatures up to 1200 °C (paragraph [0032]), therefore it is a “thermally-insulating layer”. 

The layered composite (“thermal management multilayer sheet”) includes a first flexible layer (IF-ML) adhered to a first side of the compressible layer (CL, “thermally-insulating layer) and a second flexible layer (IF-ML) adhered to a second side of the compressible layer (CL, “thermally-insulating layer) (paragraph [0038]). 
Each flexible layer (IF-ML) comprises an inorganic fiber layer (IF) and a mica laminate (ML) (paragraph [0013]). The thermal conductivity of each flexible layer (IF-ML) is up to 35 W/mK at 25 °C (paragraph [0014]). Therefore, each flexible layer (IF-ML) and each of its constituent layers (the inorganic fiber layer and the mica laminate) is considered to be a “heat spreading layer”.
Regarding claim 4, Simon teaches that each mica laminate (ML, “heat spreading layer”) has a thickness of 0.05 mm to 0.15 mm (50 microns to 150 microns) (paragraph [0021]).
Regarding claim 5, Simon teaches that the flexible layers (IF-ML, “heat-spreading layers”) each include silicon carbide (paragraph [0015]).
Regarding claim 6, Simon teaches that the compressible layer (CL, “thermally-insulating layer”) has a thickness of 1 mm to 10 mm (1,000 microns to 10,000 microns) (paragraph [0027]).
Regarding claim 8, Simon teaches that the compressible layer (CL, “thermally-insulating layer”) comprises fiberglass (paragraph [0030]).

Regarding claim 14, Simon teaches an adhesive layer (A2) disposed between the first flexible layer (IF-ML, “heat-spreading layer”) and the compressible layer (CL, “thermally-insulating layer”) (paragraph [0035]).
Regarding claim 16, Simon teaches a mica laminate (ML, “integrity layer”) between the first inorganic fiber layer (IF, “heat-spreading layer”) and the compressible layer (CL, “thermally-insulating layer”) (paragraphs [0019, 0038]). The mica laminate (ML, “integrity layer”) includes a glass backing cloth (“heat resistant reinforcement material”) (paragraph [0021]).
Regarding claim 17, Simon teaches a “heat resistant reinforcement material”, which is a glass cloth (“woven mat”) (paragraph [0021]).
Regarding claim 18, Simon teaches that the mica laminate (ML, “integrity layer”) has a thickness of 0.05 mm to 0.15 mm (50 microns to 150 microns) (paragraph [0021]).
Regarding claim 19, Simon teaches that the thermal management multilayer sheet comprises in order: the first inorganic fiber layer (IF, “heat-spreading layer”), a mica laminate (ML, “first integrity layer”), an adhesive layer (A2, “first adhesive layer”), the compressible layer (CL, “thermally-insulating layer”), an adhesive layer (A2, “second adhesive layer”), a mica laminate (ML, “second integrity layer”) and the second inorganic fiber layer (IF, “heat-spreading layer”) (paragraph [0038]).
Regarding claim 20, Simon teaches multiple electrochemical cells (paragraph [0049, 0053]).
Regarding claim 21, Simon teaches a battery comprising the assembly of claim 1 and a housing enclosing the assembly (paragraph [0050]).

	Regarding claim 22, Simon teaches a layered composite (paragraph [0011]). The layered composite includes multiple layers and is used to manage heat transfer within a battery (abstract), therefore it is a “thermal management multilayer sheet”.
The layered composite (“thermal management multilayer sheet”) includes a first laminate (IF-ML) adhered to a first side of a compressible layer (CL) and a second laminate (IF-ML) adhered to a second side of the compressible layer (CL) (paragraph [0038]). 
The first laminate (IF-ML) and the second laminate (IF-ML) are intended for use at temperatures up to 750 °C, therefore the first laminate (IF-ML) and the second laminate (IF-ML) are “high temperature laminates”.
The compressible layer (CL) has a thermal conductivity of less than 1 W/mK at temperatures up to 1200 °C (paragraph [0032]), therefore it is a “thermally-insulating layer”. 
The first laminate (IF-ML, “first high temperature laminate”) comprises a first inorganic fiber layer (IF) and a first mica laminate (ML, “first integrity layer”) (paragraph [0013]). The first inorganic fiber layer (IF) has a thermal conductivity up to 35 W/mK at 25 °C (paragraph [0014]), therefore it is considered a “heat spreading layer”.  The first inorganic fiber layer (IF, “first heat spreading layer”) is disposed on a first side of the first mica laminate (ML, “first integrity layer”) (paragraph [0038]). A first adhesive layer (A2) is disposed on an opposite second side of the first mica laminate (ML, “first integrity layer”) (paragraphs [0035, 0038]). The first adhesive layer (A2) adheres the first laminate (IF-ML, “high temperature laminate”) to the first side of the compressible layer (CL, “thermally-insulating layer”) (paragraph [0038]).
The second laminate (IF-ML, “second high temperature laminate”) comprises a second inorganic fiber layer (IF) and a second mica laminate (ML, “second integrity layer”) (paragraph [0013]). The second inorganic fiber layer (IF) has a thermal conductivity up to 35 W/mK at 25 °C (paragraph [0014]), therefore it is considered a “heat spreading layer”.  The second inorganic fiber layer (IF, “second heat spreading layer”) is disposed on a first side of the second mica laminate (ML, “second integrity layer”) (paragraph [0038]). A second adhesive layer (A2) is disposed on an opposite second side of the second mica laminate (ML, “first integrity layer”) (paragraphs [0035, 0038]). The second adhesive layer (A2) adheres the second laminate (IF-ML, “high temperature laminate”) to the second side of the compressible layer (CL, “thermally-insulating layer”) (paragraph [0038]).
Regarding claim 23, Simon teaches that the layered composite (“thermal management multilayer sheet”) is disposed between adjacent battery cells and is fixed or adhered to the cells (paragraph [0053]). As such it is understood to be “disposed on an electrochemical cell”. 
Regarding claim 24, Simon teaches multiple electrochemical cells (paragraph [0049, 0053]).
	Regarding claim 25, Simon teaches a battery comprising the assembly of claim 23 and a housing enclosing the assembly (paragraph [0050]).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over European Patent Publication 3,269,540, hereinafter Simon

Regarding claim 9, Simon teaches compressible layer (CL, “thermally-insulating layer”). Simon further teaches that the compression of the material is reversible (paragraph [0028]).  
Simon does not explicitly report results from the claimed compression test, but given that the compression of the material is reversible, it is understood to have a compression set of less than 10%. Further, given that 70 °C is within the operational temperature range of the battery, the material is expected to have a compression set of less than 10% at 70 °C. 
Alternatively, given that Simon teaches that it is desirable that compression of the material be reversible, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the reversibility of the material’s compression for the purpose of optimizing the performance of the compressible layer (CL, “thermally-insulating layer”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 3,269,540, hereinafter Simon as applied to claims 1 and 9 above and further in view of U.S. Pre-Grant Publication 2006/0164795, hereinafter Jones.
Regarding claim 2, Simon teaches that the layered composite (“thermal management multilayer sheet”) is disposed between adjacent battery cells and is fixed or adhered to the cells (paragraph [0053]). 
Simon does not explicitly teach that the layered composite (“thermal management multilayer sheet”) is disposed on at least two surfaces of a cell.
Simon points to the Jones reference, which teaches a plurality of battery cells (13) with a thermal barrier (14) disposed on multiple surfaces of each cell (Simon’s paragraph [0007] and Jones’s figures 1 and 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to provide Simon’s layered composite on multiple surfaces of each battery cell for the purpose of providing sufficient thermal separation between the battery cells. 
Regarding claim 3, Simon teaches a plurality of battery cells (paragraph [0053]). 
Simon fails to specify the geometry of the battery cells.
The instantly claimed battery cell geometries are well-known in the art. 
Simon points to the Jones reference, which teaches a plurality of cylindrical cells (13) with thermal barriers (14) disposed on surfaces of the cylindrical cells (Simon’s paragraph [0007] and Jones’s paragraphs [0016, 0022] and figures 1 and 2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement Simon’s layered composite with cylindrical cells without undue experimentation and with a reasonable expectation of success.
Regarding claim 10, Simon teaches a compressible layer (CL, “thermally-insulating layer”).
Simon fails to teach that the compressible layer (CL, “thermally-insulating layer”) comprises an elastomeric polymer.
Regarding 2), elastomeric polymers are well-known materials used in the art for thermal insulation. See, e.g. the Jones reference, cited by Simon. Jones teaches a thermal insulation barrier (14) used to thermally insulate batteries. Jones teaches that the thermal insulation barrier may be formed of glass and ceramics as taught by Simon, but also of rubber (an elastomeric polymer) (paragraph [0022]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use rubber as the material of the compressible layer (CL, “thermally-insulating layer”) in Simon’s assembly without undue experimentation and with a reasonable expectation of success.

Regarding claims 11-13, Simon teaches that the compressible layer (CL, “thermally-insulating layer”) includes air-filled voids, has a density in the range 100 kg/m3 to 200 kg/m3 and an uncompressed thickness in the range 2 mm to 5 mm (2000 microns to 5000 microns) (paragraphs [0026, 0030, 0033]).
As further articulated with respect to the rejection of claim 9 above, the compressible layer (CL, “thermally-insulating layer”) is expected to meet the compression set requirement of less than 10% at 70 °C. 
Simon’s compressible layer (CL, “thermally-insulating layer”) is formed of inorganic fibers.
Simon fails to: 1) report results from a 25% compression force deflection test; and 2) teach that the compressible layer (CL, “thermally-insulating layer”) comprises a polymer.
Regarding 1), Simon teaches that the compressible layer (CL, “thermally-insulating layer”) is compressible to 25% and more (paragraph [0028]). Further, the compressible layer (CL, “thermally-insulating layer”) is used in the same environment as instantly described and is thus expected to be subject to analogous compression forces. 
It would therefore be obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to optimize the compressibility of the material such that the compression force effecting a compression of 25% would at least overlap the instantly claimed range.
Regarding 2), polymers are well-known materials used in the art for thermal insulation. See, e.g. the Jones reference, cited by Simon. Jones teaches a thermal insulation barrier (14) used to thermally insulate batteries. Jones teaches that the thermal insulation barrier may be formed of glass and ceramics as taught by Simon, but also of various polymers (paragraph [0022]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a polymer material having air voids (“foam”) as the material of the compressible layer (CL, “thermally-insulating layer”) in Simon’s assembly without undue experimentation and with a reasonable expectation of success.
		
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 3,269,540, hereinafter Simon.
Regarding claim 7, Simon teaches that the compressible layer (CL, “thermally-insulating layer”) has a thermal conductivity of less than 1 W/mK at temperatures up to 1200 °C (paragraph [0032]).
Simon's optimum range overlaps the instant application's optimum range of 0.01 W/mK to 1.0 W/mK.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Simon discloses the claimed invention except for the exact optimum range of the thermal conductivity of the compressible layer (CL, “thermally-insulating layer”) in the instant application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication 3,269,540, hereinafter Simon as applied to claim 14 above and further in view of U.S. Pre-Grant Publication 2010/0282410, hereinafter Pouchelon.
Regarding claim 15, Simon teaches an adhesive layer and points to the Pouchelon reference for applicable silicone adhesives (Simon’s paragraphs [0035, 0025]).
Simon does not explicitly teach a particulate filler.
Pouchelon teaches a silicone adhesive including a particulate reinforcing mineral filler such silica or alumina (paragraphs [0028, 0034, 0122-0126]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a silicone adhesive including a particulate reinforcing filler as taught by Pouchelon without undue experimentation and with a reasonable expectation of success.
	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILIA V. NEDIALKOVA
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724